Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowed.
Kim et al. US 2022/0208074 discloses FIGS. 3 and 4, during the stress periods OBS of the refresh frame and the anode reset frame, the third scan signal Scan3(n) is at a low level which is a turn-on voltage. In the refresh frame and the anode reset frame including the plurality of stress periods OBS, the third scan signal Scan3(n) may be a waveform including a plurality of pulses. In addition, in the plurality of stress periods OBS, bias stress of the driving transistor T1 may be reduced by switching the initialization signal Vini(n) from a low level to a high level and providing it to the third node N3 that is the drain node of the driving transistor T1. The initialization signal Vini(n) at a high level may be selected within a range of voltage that is sufficiently higher than an operating voltage of the emission element EL, and may be set to a voltage equal to or lower than the high potential driving voltage VDD. That is, the on bias stress may be applied to the third node N3 that is the drain electrode of the driving transistor T1 during the stress period OBS to thereby decrease the source-drain voltage Vsd of the driving transistor T1. Accordingly, during the stress period OBS, an influence of hysteresis may be reduced by alleviating charge characteristics of a channel portion of the driving transistor T1 to the same voltage. In this case, the same voltage is a voltage applied to the drain electrode of the driving transistor T1 during the stress period OBS.You US 7023508 discloses Referring to FIGS. 1A to 1C, after depositing a first metal layer on a substrate 10 composed of insulating material such as glass, quartz, or sapphire, the first metal layer is patterned by a photolithography process using a first mask to form a gate wiring. The gate wiring includes a gate line (not shown) extending in a first direction, a gate electrode 12 branched from the gate line and a gate pad 11 connected to the end of the gate line for applying a scanning voltage to the gate electrode 12. A gate insulation layer 14 composed of silicon nitride is formed on the substrate 10 on which the gate wiring is formed, and then, an amorphous silicon layer and an n.sup.+ doped amorphous silicon layer are successively formed on the gate insulation layer 14. Subsequently, the amorphous silicon layer and the n.sup.+ doped amorphous silicon layer are patterned by a photolithography process using a second mask to form an active pattern 16 and an ohmic contact pattern 18. Thus, the active pattern 16 is composed of amorphous silicon and the ohmic contact pattern 18 is made of n.sup.+ doped amorphous silicon. 
Baek et al. US 20220059016 [0092] That is, the first bias transistor BT1 and the second bias transistor BT2 may be turned on between a first time point t1 and a second time point t2. A period between the first time point t1 and the second time point t2 may be referred to as a first period P1 among one frame. Before and after the first period P1, because the third bias transistor BT3 is supplied with the third bias control signal, the third bias transistor BT3 may be continuously turned on.[0113] Referring to FIG. 4A, in a display device according to a comparative example, gate-source voltages Vgs of the first transistor T1 before and after applying white stress to the display device are shown.[0123] Therefore, in some embodiments, by applying the first bias voltage and the second bias voltage for applying the black stress to the display device, even if the characteristics of the first transistor and the light emitting element change, the afterimage can be quickly recovered. In some embodiments, to apply the black stress, the first bias voltage and the second bias voltage having a low level may be applied.[0148] According to the embodiments, by applying the bias voltage to the driving transistor and/or the light emitting element in the first period and the second period of one frame, the afterimage that may occur due to the changes in characteristics of the driving transistor and/or the light emitting element may be improved.
None of the references in record disclose a display comprising: a pixel array including multiple pixel circuits, one or more of the multiple pixel circuits comprising: an organic light-emitting diode (OLED) configured to illuminate; a first transistor having a first source terminal, a gate terminal, and a first drain terminal, the first transistor configured to receive a first voltage at the source terminal; and a second transistor having a second source terminal; an electrical line operably coupled to each of the multiple pixel circuits via the first source terminal, the electrical line configured to transmit the first voltage to the first transistor; and a scan-line driver operably coupled to each of the multiple pixel circuits via the gate terminal of the first transistor, the scan-line driver configured to: generate a biasing signal; and supply the biasing signal to the gate terminal of the first transistor, the biasing signal configured to: produce a second voltage, based on the first voltage, at the first drain terminal of the first transistor, the second voltage configured to initialize, during a display-frame period, an electrical voltage of the second source terminal of the second transistor to neutralize a voltage stress experienced across the second transistor to reduce a hysteresis effect, effective to mitigate an image retention on the pixel array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623